Citation Nr: 0107234	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran filed a timely Notice of Disagreement 
with respect to a rating decision of October 2, 1996, which 
denied claims for service connection for a heart condition, 
the residuals of a positive tuberculosis Tine test and a back 
condition.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

In an Administrative Decision dated in February 1981, the 
Veterans Administration (Department of Veterans Affairs) (VA) 
found that the veteran's discharge on January 24, 1977, for 
the period of January 18, 1973 to January 24, 1977, was under 
conditions other than honorable and was held to have been 
issued under dishonorable conditions due to conviction of a 
felony and was a bar to receipt of benefits under all laws 
administered by VA, with the exception of health care under 
Chapter 17, Title 38, United States Code, for any disability 
determined to be service connection for this period of 
service.  The Administrative Decision also found that the 
veteran was entitled to VA benefits based on his period of 
service from June 6, 1956 to January 17, 1973, as these 
periods met the criteria for entitlement to VA benefits under 
conditional discharges. 

The matter currently on appeal comes before the Board of 
Veterans' Appeals (Board) from a 1998 decision by the VA 
Regional Office (RO) in Winston-Salem, North Carolina, which 
determined that the veteran had not submitted a timely Notice 
of Disagreement with an October 1996 RO rating decision.  


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for a 
heart condition, the residuals of a positive tuberculosis 
(TB) Tine test, a back condition, and sinusitis, in August 
1994.  

2.  The RO denied the claims and notified the veteran of the 
decision in a letter dated February 24, 1995.  

3.  The RO received a letter from the veteran on May 9, 1995, 
expressing his disagreement with decision noted in the RO's 
February 24, 1995, letter, and asked for a personal hearing 
to be held before a hearing officer at the RO.  

4.  By VA letter dated June 12, 1995, the veteran was 
informed that the RO was deferring his notice of disagreement 
and request for a hearing pending receipt of his service 
medical records or a notice from the Service Department that 
his service medical records could not be found.  

5.  In an October 1996 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
heart condition, the residuals of a positive 

tuberculosis (TB) Tine test, and a back condition; and 
granted his claim for service connection for sinusitis, 
assigning the disability a noncompensable evaluation.  

6.  The RO notified the veteran of its October 1996 rating 
decision in a letter dated October 4, 1996, which also 
informed him of his procedural and appellate rights.  

7.  On May 1, 1998, the RO received from the veteran a Notice 
of Disagreement, dated April 29, 1998, with the RO's October 
1996 rating decision.  


CONCLUSION OF LAW

The criteria for the submission of a timely Notice of 
Disagreement to the RO's denial of the claims for service 
connection for a heart condition, the residuals of a positive 
TB Tine test, and a for a back condition have been met.  
38 C.F.R. §§ 20.101(c), 20. 200, 20.201, 20.302, 20.305 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  See 38 U.S.C.A. § 
7108.   Pursuant to applicable law and regulations, an appeal 
consists of a timely filed Notice of Disagreement (a written 
communication from a claimant, or his or her representative, 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result), and, after 
a Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails the notice of the determination to the veteran.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In the instant case, on August 1, 1994, the RO received the 
veteran's application for compensation, dated July 28, 1994, 
claiming service connection for a heart murmur, the residuals 
of a positive TB Tine test, a back condition, and sinusitis.  

By VA letter, dated February 24, 1995, the veteran was 
informed that a review of his service medical records was 
necessary before a favorable decision could be made on his 
claims; that several unsuccessful attempts to obtain his 
service medical records were made; that the claims were 
denied because the evidence of record was insufficient to 
determine entitlement to VA benefits; and that, if his 
service medical records were subsequently received, his 
claims for service connection would be reconsidered as though 
the evidence were of record at the time of his original 
claim.  

In a letter received by the RO on May 5, 1995, the veteran 
expressed his disagreement the decision noted in the RO's 
February 24, 1995, letter, and requested that he be scheduled 
for a personal hearing to be held before a hearing officer at 
the RO.  

By VA letter dated June 12, 1995, the veteran was informed 
that full development of his case had not been carried out so 
that his disagreement with the information in the RO's 
February 24, 1995, letter was premature.  Rather, he was 
informed that the RO was deferring his notice of disagreement 
and request for a personal hearing pending either receipt of 
his service medical records or a notice from the Service 
Department that his service medical records could not be 
found.  If the RO received a negative reply from the Service 
Department that his records could not be found, the veteran 
was advised that the RO would issue him a Statement of the 
Case and schedule him for a personal hearing.  

On August 7, 1995, the RO received a letter from the veteran 
referencing the RO's June 12, 1995, letter.  The veteran 
noted that he had filed with the Air Force Board for 
Correction of Military Records for an upgrade of his military 
discharge, but his request was denied.  Accompanying his 
letter was a copy of a petition to the United States Court of 
the Eastern District of North Carolina, dated in December 
1986, requesting that the Air Force pay him punitive damages 
due to his less than honorable discharge from active military 
service.  

In a September 1995 letter to the Air Force, the RO again 
attempted to obtain the veteran's service medical records.  
In response from the Air Reserve Personnel Center, the RO was 
informed that the veteran's records were not a Reserve matter 
and that the Command could be of no assistance because all of 
the veteran's service was active duty.  

The veteran again was requested by the RO in May 1996 to 
submit copies of any service medical records that he might 
have in his possession.  In reply, the veteran noted in a 
July 1996 letter that he did not have any service medical 
records.  

In an Administrative Decision, dated in September 1996, the 
determination was made that, despite numerous attempts to 
receive the veteran's service medical records, no service 
medical records were available.  A review of the file 
revealed that all requests and telephone contacts were made 
to the appropriate locations without success.  The 
determination was made that further efforts to obtain the 
needed records would be futile.  In a letter dated September 
16, 1996, the RO informed the veteran that despite several 
requests to the military records processing center, his 
service medical records were not available.  

Based on the evidence of record, the RO, in an October 1996 
rating decision, denied the veteran's claims of entitlement 
to service connection for a heart condition, the residuals of 
a positive tuberculosis (TB) Tine test, and a back condition; 
and granted his claim for service connection for sinusitis, 
assigning the disability a noncompensable evaluation.  The 
denials were based on the veteran not having presented well-
grounded claims that current medical conditions were 
etiologically related to his active duty service.  

The RO notified the veteran of its October 1996 rating 
decision in a letter dated October 4, 1996, which also 
informed him of his procedural and appellate rights.  In 
March 1998, the RO received a letter, dated October 30, 1997, 
from the National Personnel Records Center noting that the 
veteran's service medica records were unable to be located.  
On May 1, 1998, the RO received from the veteran a Notice of 
Disagreement, dated April 29, 1998, with its October 1996 
rating decision.  In a December 15, 1998, letter, the RO 
informed the veteran that he had not filed a timely Notice of 
Disagreement with the RO's October 1996 decision.  

In the case at hand, the Board finds that the veteran's May 
5, 1995 letter, expressing his dissatisfaction with the RO's 
February 24, 1995, decision denying his claim, is a timely 
Notice of Disagreement with respect to his August 1994 claim.  
The Board notes that a written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result will constitute a Notice of 
Disagreement.  See 38 C.F.R. § 20.201.  Correspondence 
received by the RO subsequent to the veteran's May 1995 
letter are part of a continuance of the veteran's August 1994 
claim.  

It is not the veteran's fault that his service medical 
records are not available and the Board commends the RO's 
numerous attempts to obtain those records.  During those 
attempts, however, the veteran was informed on various 
occasions that his claims were, in essence, held in abeyance 
pending either receipt of his service medical records or 
confirmation from the Service Department that his service 
medical records were not available.  Once the determination 
was made by the RO in the Administrative Decision of 
September 1996 that the service medical records were not 
available, the RO reviewed the evidence that was available 
and confirmed the denial of service connection for the 
veteran's claims, as noted in its February 24, 1995, letter 
to the veteran.  Following the RO's October 1996 decision, 
the veteran should have been sent a Statement of the Case, 
with an accompanying cover letter advising him of his 
appellate rights, as promised earlier by the RO in its June 
12, 1995, letter to the veteran.  Likewise, the RO should 
have determined whether the veteran still wished to have a 
personal hearing before a hearing officer at the RO, also 
promised in its June 12, 1995 letter to the veteran.  

On the basis of the evidence of record, the Board finds that 
the veteran has filed a timely Notice of Disagreement to the 
denial of his August 1994 claim.  


ORDER

Since a timely Notice of Disagreement has been filed with 
respect to the veteran's August 1994 claim for compensation, 
the claim, to that extent, has been granted.  


REMAND

Inasmuch as the Board has found that the veteran has filed a 
timely Notice of Disagreement with respect to his August 1994 
claim, the RO needs to send him a Statement of the Case, 
along with an accompanying letter advising him of his 
appellate rights.  Also, the RO needs to determine from the 
veteran whether he still wishes to appear at a personal 
hearing before a hearing officer at the RO pertaining to the 
issues addressed in this case.  

Unfortunately, and through no fault of the veteran, his 
service medical records are not available.  The Board notes 
that in cases where service medical records are unavailable 
through no fault of the veteran, the VA is under a heightened 
obligation to assist in the development of the evidence.  See 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The 
veteran's case is similar to the situation where a veteran's 
service medical records were lost in a fire at the National 
Personnel Records Center back in the early 1970's.  In such 
cases, there is a heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed or lost and 
includes the obligation to search for alternative medical 
records.  

Although the VA's search for medical records has been 
unsuccessful, to date, the Board notes that other options for 
inquiry are available.  The Board notes, that the veteran had 
applied to the Air Force Board for Correction of Military 
Records (AFBCMR), which informed him in February 1996 that 
his request had been denied.  The letter from the AFBCMR 
referenced Docket Number 78-02878, as being the veteran's 
case.  Perhaps his service medical records are still at that 
Military Board.  The RO should at least make the request.  If 
the Military Board does not currently have the records, the 
Military Board may have had them at one time and has since 
returned them to the National Personnel Records Center.  
Depending on the Military Board's reply, another attempt 
should be made with the National Personnel Center to obtain 
the service medical records.  Additionally, where the 
veteran's service medical records have been destroyed or 
lost, the VA is under a duty to advise the veteran to obtain 
other forms of evidence, such as lay testimony.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  In this case, the veteran may 
be able to obtain written statements from disinterested 
parties who either served with the veteran on active duty or 
who are familiar with the veteran's alleged treatment for his 
claimed disabilities either in service or immediately 
following his service discharge.  After review of the 
veteran's claims folder, it does not appear that he was 
advised of his right to obtain other forms of evidence to 
prove his claim and, as a matter of due process, he should be 
afforded this opportunity.  

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the claims of service connection for a 
heart condition, residuals of a positive TB Tine test, and a 
back condition were denied as not well grounded.  The Board 
also points out that in light of the recent amendment to 
38 U.S.C.A. § 5107, noted above, there is no longer a legal 
requirement that a claim be "well-grounded" before it can 
be adjudicated on the merits.  Hence, on remand, the claims 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Accordingly, this case is REMANDED for the following:

1.  The RO, through appropriate channels, 
should attempt to obtain and associate 
with the record all service medical 
records initially from the AFBCMR and, 
depending on the response received, then 
from the National Personnel Records 
Center.  If the search for records yields 
negative results, this fact should be 
documented in the claims file, and the 
veteran and his representative notified.  

2.  The RO should also contact the 
veteran and inform him of his right to 
submit alternative forms of evidence to 
support his claim.  This evidence may 
take the following forms (although the 
veteran may submit any evidence he finds 
appropriate): statements from service 
medical personnel; "buddy" certificates 
or affidavits; line of duty reports; 
copies of employment physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom he may have been 
treated, especially soon after service 
discharge; copies of letters written 
during service; photographs taken during 
service; copies of pharmacy prescription 
records; and copies of insurance 
examinations.  All records, once 
obtained, should be associated with the 
claims folder.  

3.  After associating with the claims 
file all available records received as 
requested in paragraphs 1 and 2, above, 
the RO should schedule the veteran for a 
hearing before a hearing officer at the 
earliest available opportunity.  Unless 
the veteran responds, preferably in a 
signed writing, that he no longer desires 
a hearing, the hearing should be held.  

4.  If, and only if, after associating 
with the claims file all available 
records received as requested in 
paragraphs 1 and 2 above, the RO finds 
that the evidence obtained may indicate 
that the veteran be afforded an 
appropriate VA examination, the RO, at 
its discretion, may have the veteran 
examined in order to determine the nature 
and etiology of any current, chronic 
heart condition, residuals of a positive 
TB Tine test result, and back condition.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, to include a complete copy of 
this REMAND.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  With respect to each disorder 
diagnosed, the physician should render an 
opinion, following the examination of the 
veteran and review of his pertinent 
medical history, to include his service 
medical records if available, as to the 
degree of likelihood that each of the 
disorders diagnosed is in any way related 
to the veteran's active military service, 
to include the symptoms noted therein.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completion of the above 
development, and undertaking of any 
additional development deemed warranted by 
the record, the RO should adjudicate the 
veteran's claims for service connection 
for a heart condition, residuals of a 
positive TB Tine test, and for a back 
condition on the basis of all pertinent 
evidence of record and all pertinent legal 
authority, to specifically include that 
cited to herein..  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
the REMAND.  

8.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before this 
case is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



